UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-1877


In re:    RAJUL RUHBAYAN, a/k/a Day-Ja, a/k/a Deja, a/k/a
Amir Ruhbayan, a/k/a Jibra'el Ruh'alamin, a/k/a Jibrael
Ruhalamin, a/k/a Creme, a/k/a James Vernon Wood, a/k/a
James Vernette Johnson, a/k/a Kreem,

                      Petitioner.



                  On Petition for Writ of Mandamus.
                    (No. 2:02-cr-00029-RBS-FBS-1)


Submitted:   November 20, 2012             Decided: November 26, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Rajul Ruhbayan, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Rajul     Ruhbayan        petitions        for    a     writ     of     mandamus

seeking an order requiring his resentencing.                          We conclude that

Ruhbayan is not entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary          circumstances.            Kerr   v.     United     States

Dist.    Court,       426    U.S.     394,    402      (1976);       United        States    v.

Moussaoui,      333    F.3d    509,     516-17       (4th     Cir.   2003).          Further,

mandamus     relief     is    available       only     when    the   petitioner        has    a

clear right to the relief sought.                    In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             Mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

The    relief    sought       by    Ruhbayan      is    not    available       by     way    of

mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                                   We

dispense     with      oral        argument    because        the    facts     and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          PETITION DENIED




                                              2